Citation Nr: 0501035	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-25 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to November 
of 1945.  He died in October 1988, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The appellant requested an RO hearing in a July 2004 
submission, but this request was withdrawn later in the same 
month.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318 has been obtained by the RO, and the RO has notified 
her of the type of evidence needed to substantiate both of 
her claims.

2.  The appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death was denied in 
an unappealed January 1989 RO decision.

3.  Evidence received since the January 1989 RO decision is 
new but does not bear directly and substantially on the 
question of whether the veteran's cause of death is 
etiologically related to service.

4.  The veteran was not rated as totally disabled for a 
period of 10 years or more prior to his death or continuously 
rated as totally disabled for the five-year period after his 
discharge from service, and there was no clear and 
unmistakable error in any lifetime rating decision, the 
correction of which would result in a total disability 
rating.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004); 38 C.F.R. 
§ 3.156 (2001).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. § 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1318, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist her with the development of facts pertinent to 
her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this regard, the Board notes that VA has obtained a medical 
opinion regarding the cause of the veteran's death, and the 
Board is unaware of any additional and relevant medical 
records that have not been obtained to date.  The Board also 
observes that, in May 2002, the appellant notified the RO 
that the veteran's doctor was deceased.  See generally Counts 
v. Brown, 6 Vet. App. 473, 477 (1994) (there is no duty to 
assist when the appellant acknowledges the unavailability of 
records), quoting Porter v. Brown, 5 Vet. App. 233, 237 
(1993) (VA has no duty to seek to obtain that which does not 
exist).

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate both of 
her claims has been met.  The RO described such evidence in a 
an April 2002 letter.  By this letter, the RO has also 
notified the appellant of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was further notified 
that she should submit any additional evidence that she had 
in support of her claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the appellant was notified of VA's duties under the 
VCAA, as described above, prior to the first AOJ adjudication 
of her claims.  As such, the Board finds that no prejudice to 
the appellant will result from an adjudication of her claims 
in this Board decision, and remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the claimant are 
to be avoided).



II.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim for service connection 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the appellant's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the appellant's initial claim for service 
connection for the cause of the veteran's death was denied in 
a January 1989 RO decision on the basis that the evidence of 
record did not establish that the his death was due to a 
service-connected disability.  During his lifetime, service 
connection was in effect for rheumatic heart disease, and he 
was treated on numerous occasions for this disorder during 
service.  Post-service evidence of record indicates treatment 
for hypertension since 1968, and the veteran was treated for 
heart disease and a myocardial infarction beginning in 
October 1981.  A February 1982 VA examination report contains 
diagnoses of rheumatic heart disease and an AV block 
secondary to rheumatic heart disease.  However, in an April 
1983 decision, the Board denied the veteran's claim for 
service connection for arteriosclerotic heart disease, with 
an acute myocardial infarction.  The veteran's death 
certificate lists possible myocardial rupture as the cause of 
the veteran's death, due to or as a consequence of unstable 
angina and coronary heart disease; a history of pulmonary 
embolic disease was also listed as a significant condition 
contributing to death but not related to the immediate cause 
of death.

The appellant was notified of the January 1989 RO decision in 
the same month but did not respond within the following year.  
The Board therefore finds that the January 1989 RO decision 
is final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the appellant's claim since 
the issuance of that decision.

The relevant medical evidence received since the January 1989 
rating decision includes private medical records dated from 
October 1981 to October 1988, including hospital records 
pertaining to the veteran's death; VA medical records from 
October 1988; and an April 2004 VA medical opinion.

In this case, some, though not all, of the newly submitted 
private and VA medical records are duplicative of records 
already included in the claims file as of the January 1989 
rating decision.  The new records, including those from 
October 1988, contain no notations suggesting that the 
veteran's possible myocardial rupture, the immediate cause of 
his death, was etiologically related to either service or his 
service-connected rheumatic heart disease.  Moreover, in the 
April 2004 VA opinion, a VA doctor noted that, based on a 
claims file review, the veteran's rheumatic heart disease was 
remote and "non-contributory" to his death.  Rather, the 
complications leading to death were attributable to 
arteriosclerosis and coronary artery disease.

After considering all of the medical evidence of record, the 
Board finds no new medical evidence suggesting an etiological 
relationship between the cause of the veteran's death and 
either service or a service-connected disability.  As such, 
this new evidence does not bear materially and substantially 
on the specific matter under consideration.

Indeed, the only new evidence of record supporting the 
appellant's claim is her own lay opinion, as suggested in 
multiple lay submissions.  The appellant, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value for the purpose of reopening a previously denied claim 
for service connection.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the appellant has submitted new evidence in regard 
to her previously denied claim for service connection for the 
cause of the veteran's death.  This evidence, however, does 
not suggest an etiological link between the cause of the 
veteran's death and either service or a service-connected 
disability.  Accordingly, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, namely the etiology of the cause of the 
veteran's death.  Consequently, VA has not received new and 
material evidence to reopen the appellant's claim, and this 
appeal must be denied as to that claim.



III.  DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of his or her own willful misconduct, 
and who either was in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service.  Id.  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (under which the veteran is required to 
have been rated totally disabled for a continuous period of 
eight years prior to death), the implementing regulation, 38 
C.F.R. § 20.1106, does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  The Federal Circuit noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  Id. at 1379.  
Moreover, the Federal Circuit found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were 
in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318. Id.  The Federal Circuit remanded the case 
for VA to undertake expedited rulemaking to explain the 
rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106.  Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  Also, the 
Federal Circuit determined that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor (i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening 
("hypothetical entitlement" claims)).  Id. at 1379-80.  

In this case, the Board finds that the criteria for DIC under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  
Here, the veteran, who died many years after his separation 
from service, had no service-connected disabilities rated as 
100 percent disabling for at least 10 years prior to his 
death.  Indeed, at the time of the veteran's death, service 
connection was in effect only for rheumatic heart disease, 
rated as zero percent disabling.  Moreover, at the time of 
his death, the veteran had no pending claims for VA 
compensation.  The appellant has also not specified any clear 
and unmistakable error in any prior rating decisions, the 
correction of which would result in a total disability 
rating.

Given the particular facts of this case, the preponderance of 
the evidence is against the appellant's claim of entitlement 
to DIC under 38 U.S.C.A. § 1318.  As such, this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied as to this issue.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


